Judgment, Supreme Court, New York County (Arlene R. *499Silverman, J.), rendered February 13, 2007, as amended April 19, 2007, convicting defendant, upon his plea of guilty, of criminal possession of a weapon in the third degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
The court properly denied defendant’s suppression motion. There is no basis for disturbing the court’s credibility determinations (see People v Prochilo, 41 NY2d 759, 761 [1977]). The combination of defendant’s suspiciously evasive conduct, the officer’s observation that defendant was carrying what was at the least a large and possibly dangerous knife, and defendant’s acknowledgment, in response to a proper common-law inquiry, that he had a knife, permitted the officer to conduct a self-protective frisk (see People v Batista, 88 NY2d 650, 654 [1996]; People v Benjamin, 51 NY2d 267, 271 [1980]; see also People v King, 102 AD2d 710 [1984], affd 65 NY2d 702 [1985]). Concur— Mazzarelli, J.P., Andrias, Gonzalez, Moskowitz and Renwick, JJ.